DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Claims 1-20 are pending. 

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2020 has been entered.

Allowable Subject Matter

3.	Claims 1-20 are allowed.


Reasons for Allowance

4.	The following is an examiner’s statement of reasons for allowance: 

Claims 1-20 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:

In claim 1,… detect an event indicating that a first of the mobile stations is initiating an uplink ranging procedure based on the uplink ranging information; and in response to detecting the event, start broadcasting essential physical layer configuration information, wherein the essential physical layer configuration information is usable by mobile stations in range of the base station to facilitate communications with the base station, wherein the broadcasting of the essential physical layer configuration information is event triggered…in combination with other limitations recited as specified in claim 1.

In claim 11,… detecting an event indicating that a first mobile station is initiating an uplink ranging procedure based on the uplink ranging information; and in response to detecting the event, starting to broadcast essential physical layer configuration information, wherein the essential physical layer configuration information is usable by mobile stations in range of the base station to facilitate communications with the base station, wherein the broadcasting of the essential physical layer configuration information is event triggered…in combination with other limitations recited as specified in claim 11.

In claim 16,… detect an event indicating that a first mobile station is initiating an uplink ranging procedure based on the uplink ranging information; and in response to detecting the event, start broadcasting essential physical layer configuration information, wherein the essential physical layer configuration information is usable by mobile stations in range of the base station to facilitate communications with the base station, wherein the broadcasting of the essential physical layer configuration information is event triggered…in combination with other limitations recited as specified in claim 16.



The second closest prior art of record is Yuk et al, US 2012/0093079 hereafter Yuk. Yuk discloses FIG. 3, [0103] the mobile station transmits and receives ranging messages AAI_RNG-REQ/RSP to and from the base station perform an initial ranging process in order to perform initial network entry. Yuk [0111] discloses ABS may periodically broadcast a multicarrier advertisement (AAI_MC-ADV) message including information about the multicarrier configuration supported by the base station to the mobile station. Broadcasting a multicarrier advertisement in Yuk is periodic and not in response to a ranging detected event therefore Yuk does not explicitly disclose detecting an event indicating that a first mobile station is initiating an uplink ranging procedure based on the uplink ranging information; and in response to detecting the event, starting to broadcast essential physical layer configuration information (as disclosed in claims 1, 11 and 16). 



The fourth closest prior art of record is MA et al, US 2008/039133 (as cited in the IDS dated 03/14/2019) hereafter MA. MA [0055] discloses a primary broadcast chanel pBCH used to provide static information which includes information for decoding other channels such as system bandwidth, CP length, DL/UL transmission ratio (in the case of TDD operation) and base station antenna configuration and a secondary broadcast channel sBCH used to broadcast dynamic information. MA does not disclose transmission on the broadcasting on the pBCH or the sBCH is in response to detecting 

The fifth closest prior art of record is Wan, US 2002/0147024 (as cited in the IDS) hereafter Wan. Wan Fig. 4, [0049]-[0050] discloses the base station uses a broadcast control channel to inform the mobile unit of system parameters needed to gain access to the network. Wan does not explicitly disclose detecting an event indicating that a first mobile station is initiating an uplink ranging procedure based on the uplink ranging information; and in response to detecting the event, starting to broadcast essential physical layer configuration information (as disclosed in claims 1, 11 and 16).

For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

5. 	As for claims 1-10, the claim limitations do not use “means for” language to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The terms “receiver”, “transmitter” and “baseband processor” by itself, connotes structure, is defined as structure in dictionaries and has known structural meaning in the art. The .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469